Order entered September 13, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-12-01101-CV

                                    MICHAEL HILL, Appellant

                                               V.

                             SHERMCO INDUSTRIES, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-04535

                                           ORDER
       On February 11, 2013, the Court ordered Sheretta Martin, Official Court Reporter for the

162nd Judicial District Court of Dallas County, Texas, to file either the reporter’s record or

written verification that no hearings were recorded or no payment. By letter dated March 12,

2013, Sheretta Martin informed the Court that appellant had not requested preparation of the

reporter’s record. Accordingly, this appeal will be submitted without a reporter’s record. See

TEX. R. APP. P. 37.3(c)(1) & (2).

       The clerk’s record was filed on September 10, 2013. Appellant filed his brief on May 20,

2013 before the clerk’s record was filed. Appellant’s brief is wholly deficient. See TEX. R. APP.

P. 38.1. Accordingly, we STRIKE appellant’s brief. We ORDER appellant to file, WITHIN

THIRTY DAYS OF THE DATE OF THIS ORDER, an amended brief that complies with the
requirements set forth in rule of appellate procedure 38.1. We caution appellant that failure to

file an amended brief within thirty days of the date of this order will result in dismissal of the

appeal without further notice. See TEX. R. APP. P. 38.8(a)(1).



                                                    /s/     DAVID LEWIS
                                                            JUSTICE